         Case 1:04-cv-00814-RCL Document 356 Filed 01/28/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
ROGER HALL, et al.,                    )
                                       )
      Plaintiffs,                      )
                                       )
      v.                               ) Civil Action No. 04-0814 (RCL)
                                       )
CENTRAL INTELLIGENCE AGENCY,           )
                                       )
      Defendant.                       )
______________________________________ )


                 JOINT MOTION FOR AN EXTENSION OF TIME TO
              FILE A STATUS REPORT REGARDING ATTORNEYS’ FEES

       Defendant Central Intelligence Agency (“CIA”) and Plaintiffs Hall, Studies Solutions

Results, Inc., and Accuracy in Media, Inc., by and through undersigned counsels, respectfully

request, pursuant to Federal Rule of Civil Procedure 6(b)(1), for an enlargement of time to file

their Joint Status Report regarding attorneys’ fees.

       On November 30, 2020, the Court ordered the parties to meet and confer regarding

attorneys’ fees and to file a status report on January 29, 2021, addressing the potential for

settlement and proposing a schedule for any fee litigation that may be required. See ECF. No.

353.

       On January 27, 2021, Plaintiff Accuracy in Media, Inc. sent the CIA an itemization of its

hours. On January 27, 2021, Plaintiffs Hall and Studies Solutions Results, Inc. sent a

preliminary itemization of their hours, they are gathering additional billing statements from

others who worked on the case. Plaintiffs Hall and Studies Solutions Results, Inc. intend to

provide the CIA with an updated itemization by the end of next week. The CIA will need some

time to review the itemizations provided by the Plaintiffs. The additional time is also needed for
         Case 1:04-cv-00814-RCL Document 356 Filed 01/28/21 Page 2 of 3




the parties to further confer and hopefully reach an agreement as to avoid any further litigation

related to this matter.

        Accordingly, based on the above, the parties respectfully request that they be afforded an

additional thirty (30) days up to and including March 1, 2021, to file their status report

addressing the potential for settlement and proposing a schedule for any fee litigation if

necessary.    A proposed order is attached.



Dated: January 28, 2021               Respectfully submitted,


                                      /s/ James H. Lesar
                                      James H. Lesar, Bar No. 114413
                                      Counsel for plaintiffs Roger Hall and
                                      Studies Solutions Results, Inc.
                                      930 Wayne Avenue
                                      Unit 1111
                                      Silver Spring, MD 20910
                                      (301) 328-5920
                                      jhlesar@gmail.com


                                      /s/ John H. Clarke
                                      John H. Clarke, Bar No. 388599
                                      Accuracy in Media, Inc.
                                      1629 K Street, NW
                                      Suite 300
                                      Washington, DC 20006
                                      (202) 344-0776
                                      Fax: (202)332-3030
                                      johnhclarke@earthlink.net

                                      Counsel for Plaintiffs

                                      MICHAEL R. SHERWIN
                                      Acting United States Attorney

                                      BRIAN P. HUDAK
                                      Acting Chief, Civil Division


                                                  2
Case 1:04-cv-00814-RCL Document 356 Filed 01/28/21 Page 3 of 3




                      By: /s/ Kathleene Molen
                      KATHLEENE MOLEN
                      Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, District of Columbia 20530
                      (202) 803-1572
                      Kathleene.Molen@usdoj.gov

                      Counsel for Defendant




                               3
